ORDER
This matter came before the court on the petitions of plaintiffs Guy Tantimonico and John McPhillips, Jr. for reargument. Pursuant to these petitions, we take this opportunity to reemphasize that this court was of the opinion that defendant owed no legal duty to the plaintiffs under either the holding in Mariorenzi v. DiPonte, Inc., 114 R.I. 294, 333 A.2d 127 (1975) or under the common law rule regarding the landowner’s obligation to trespassers. There is in this case no evidence of any wanton or willful conduct on the part of the defendant.
Accordingly, the petitions for reargument are denied.